IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


IN RE: R.E.R.S., A MINOR                   : No. 691 MAL 2019
                                           :
                                           :
PETITION OF: K.S., III, FATHER             : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 27th day of December, 2019, the Petition for Allowance of Appeal

is DENIED.